Case 6:18-cv-00823-CEM-DCI Document 58 Filed 03/13/19 Page 1 of 2 PageID 577




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
JAMES P. LARWETH,

                       Plaintiff,

v.                                                              Case No: 6:18-cv-823-Orl-41DCI

MAGELLAN HEALTH, INC.,

                       Defendant.


                                              ORDER
       This cause comes before the Court for consideration with oral argument on the following

motions:

       MOTION:         DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO
                       PROVIDE COMPLETE RESPONSES TO
                       INTERROGATORY NOS. 12, 14 AND 17 AND PRODUCE
                       DOCUMENTS RESPONSIVE TO REQUEST NOS. 8, 11,
                       17, 18 AND 20 (Doc. 45)

                       PLAINTIFF’S MOTION TO QUASH OR MODIFY
                       SUBPOENA AND FOR PROTECTIVE ORDER (Doc. 46)

       FILED:          February 14, 2019


       THEREON it is ORDERED that the motion to compel (Doc. 45) is
       GRANTED. The motion to quash (Doc. 46) is GRANTED IN PART AND
       DENIED IN PART.

       On March 13, 2019, the Court conducted a hearing on the parties’ respective discovery

motions. On the morning of the hearing, the parties filed a notice that there was a partial resolution

regarding the requested relief, but issues remained for the Court’s consideration. Doc. 55. At the
Case 6:18-cv-00823-CEM-DCI Document 58 Filed 03/13/19 Page 2 of 2 PageID 578




hearing, the Court heard argument from both parties. As stated on the record it is ORDERED

that:

        1. The Defendant’s Motion to Compel Responses (Doc. 45) is GRANTED. Plaintiff’s

           argument for withholding the production of the requested documents and information

           is not supported in the law. On or before March 20, 2019, Plaintiff is directed to

           produce to Defendant the discovery that is at issue in the Motion;

        2. Pursuant to Federal Rule of Civil Procedure 37(a)(5)(A), Defendant is awarded its

           reasonable attorney fees and costs against Plaintiff for bringing the Motion. The parties

           are directed to confer in person or via telephone in a good faith effort to agree about

           the amount of attorney fees and costs awarded pursuant to this order;

        3. If the parties are unable to agree on the amount of attorney fees and costs, then, on or

           before March 27, 2019, Defendant may file a motion to quantify the fees and costs

           awarded in this order; and

        4. Plaintiff’s Motion to Quash or Modify Defendant’s Subpoena (Doc. 46) is GRANTED

           IN PART to the extent that the scope of the subpoena to Plaintiff’s cellular provider is

           limited to telephone call logs from March 1, 2017 to the present.1 See Fed. R. Civ. P.

           26(b)(1). The remainder of the Motion (Doc. 46) is DENIED.

        DONE and ORDERED in Orlando, Florida on March 13, 2019.




Copies furnished to:
Counsel of Record
Unrepresented Parties


1
 Defendant’s counsel represented to the Court at the hearing that it would notify the cellular
provider that the subpoena is modified.



                                               -2-
